DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a housing containing a processor and a memory as well as a wireless interface module, but fails to recite what connection, if any, exists between the wireless interface module and the housing. The peripheral device is clearly defined as separate from the housing and in communication with the wireless interface module. Since there is a lack of recited structure linking the housing and the wireless interface module, under BRI the wireless interface module is not connected to the housing and the associated parts, and it is unclear what relationship the peripheral device, wireless interface, and housing have in relation to each other. For this reason, Claim 1 is indefinite for failing to clearly define the metes and bounds of the claimed invention. Dependent Claims 2-9 inherit this indefiniteness without clarifying the structural relationship between the housing and the wireless interface module.
Based on Fig. 1, Applicant likely intended for the wireless interface module to be physically connected to the housing and other constituent parts of the information handling system and communicatively paired to the peripheral. Appropriate amendments clarifying that the wireless interface module is connected to the housing and the other parts of the information handling system would solve the issue of indefiniteness.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8, 10-11, 13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Monajemi (US 20210235310 A1), hereafter M1, in view of Klausen (US 20180212826 A1), hereafter K1.
Regarding Claim 1, M1 discloses the below limitation:	a peripheral device separate from the housing and configured to accept end user inputs, the peripheral device including a peripheral wireless interface module having a peripheral primary radio, a peripheral secondary radio and a peripheral processing resource (M1 Fig 4 computing device 400 (i.e. client device or CD) which has processor 410, memory 420 and communication interfaces 430; Par 16 CD 120 includes main radios 121a-b  (i.e. primary radio) and wake-up radios 122a-b (i.e. secondary radio)),	the peripheral device operable to convert the end user inputs to user input information (Par 16 when the CD 120 main radio 121 is active, it exchanges data with the AP 110) 	a non-transient memory integrated in the peripheral device (Fig 4 computing device 400 (i.e. a peripheral) contains memory 420) and storing peripheral instructions that when executed on the peripheral processing resource:	sleep the peripheral primary radio through plural intervals (Par 2 CD may go into a sleep mode and deactivate the main radio);	monitor with the peripheral secondary radio for communications from the secondary radio (Par 2 when AP has a message for a CD in sleep mode …); and	in response to a wake command received at the peripheral secondary radio, wake the peripheral primary radio to receive information transmitted by the primary radio at the interval (Par 2 … AP transmits a wakeup signal to a secondary radio in the CD to signal the CD to reactivate the main radio).
M1 does not disclose the below limitation:	a processor disposed in the housing and operable to execute instructions to process information; a memory disposed in the housing and interfaced with the processor, the memory operable to store the instructions and information;	a wireless interface module having a primary radio, a secondary radio and a processing resource; and	to transmit the user input information with the peripheral primary radio to the wireless interface module primary radio using a protocol having pairing information that includes wireless transmissions at a defined intervals;
In the same field of endeavor of wireless pairing of devices, K1 does disclose the below limitation:	a processor disposed in the housing and operable to execute instructions to process information; a memory disposed in the housing and interfaced with the processor, the memory operable to store the instructions and information (K1 Par 75 CU 100 is in a device enclosure of manufactured plastic (i.e. housing) and includes a microprocessor and non-volatile memory);	a wireless interface module having a primary radio, a secondary radio and a processing resource (Par 75 CU 100 hardware comprises one RF interface for each mesh network 411, an IP interface 407 and a microprocessor (i.e. processing resource); see also M1 Fig 4); and	to transmit the user input information with the peripheral primary radio to the wireless interface module primary radio using a protocol having pairing information that includes wireless transmissions at a defined intervals (Par 92 CU 100 can provide a BLE peripheral device connectivity data including pairing and bonding information and devices will normally transmit data in certain intervals);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of M1 to include the physical structure of the information system as well as support for pairing a peripheral as taught by K1.  The suggestion/motivation to do so would have been to lower power consumption of paired devices. Both wake/sleep cycles and wake-up radios (i.e. secondary radios) are implemented to reduce power consumption. By using both, in addition to a protocol like Bluetooth low energy, power consumption of connected devices is greatly lowered. Therefore, it would have been obvious to combine M1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, M1 and K1 disclose the limitations of Claim 1.
M1 further discloses the below limitation:	sleeps the primary radio through plural intervals (M1 Par 2 device may go into sleep mode and deactivate the main radio);	monitors with the secondary radio for communications from the peripheral secondary radio (Par 2 AP transmits a wakeup signal to a secondary radio in the CD); and	in response to the wake command received at the secondary radio, wake the primary radio to receive information transmitted by the secondary primary radio at the interval (Par 40 a deprioritized CD 120 (i.e. peripheral) receives a tear-down message (i.e. wake up) along with a requested payload).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned information handling system to include sleeping a primary radio and using a secondary wake-up radio to monitor for a wake up signal as taught by M1.  The suggestion/motivation to do so would have been to lower power consumption at the peripheral by putting the device into a sleep state and using a wake-up radio that consumes less energy than the primary radio. Therefore, it would have been obvious to combine M1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, M1 and K1 disclose the limitations of Claim 2.
M1 further discloses the below limitation:	detect an input made at the peripheral device for communication to the wireless interface module (M1 Par 16 Wake-up radio 122 (i.e. secondary radio) is active while CD 120 is in a sleep mode);	in response to detecting the input, wake the peripheral primary radio (Par 21 determination to transition the second CD 120b (i.e. peripheral) to the active mode (i.e. wake up primary radio) may be made in response to the AP 110 having a message or data queued for downlink to the second CD 120b);	in response to the detecting the input, transmit a wake command from the peripheral secondary radio (Par 2 when the AP has a message for a CD in sleep mode the AP transmits a wakeup signal to a secondary radio in the CD 120); and	in response to the transmit the wake command, sleep the peripheral secondary radio (Par 16 CD 120 generally deactivates the wake-up radio 122 (i.e. secondary radio) when in the active mode).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned information handling system to include waking the primary radio and sleeping the wake-up radio (i.e. secondary radio) in response to an input as taught by M1.  The suggestion/motivation to do so would have been to use the wake-up radio while the device is sleeping to reduce power consumption, then switch to the primary radio for normal communications upon receiving an input. Further, putting the wake-up radio to sleep when the device is active lowers usage as the wake-up radio is no longer needed. Therefore, it would have been obvious to combine M1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, M1 and K1 disclose the limitations of Claim #.
M1 further discloses the below limitation:	determine information to send to the peripheral device (M1 Par 21 determination to transition the second CD 120b (i.e. peripheral) to the active mode (i.e. wake up primary radio) may be made in response to the AP 110 having a message or data queued for downlink to the second CD 120b); and	in response to the determining, transmit the wake command from the secondary radio (Par 2 when the AP has a message for a CD in sleep mode the AP transmits a wakeup signal to a secondary radio in the CD 120).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned information handling system to include queueing information to be sent to the peripheral device and then sending a wake command to the device in response as taught by M1.  The suggestion/motivation to do so would have been to reduce power consumption by only waking the peripheral when information is ready to be transmitted. Therefore, it would have been obvious to combine M1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, M1 and K1 disclose the limitations of Claim 2.
M1 further discloses the below limitation:	the secondary radio and peripheral secondary radio only communicate a wake command and a sleep command (M1 Par 17 discloses that the wake-up radio 122 is a lower power device used to perform sleep/wake-up procedures while the main radio handles normal communication); and
M1 does not disclose the below limitation:	the protocol having wireless transmissions at a defined intervals comprises a wireless personal area network protocol.
In the same field of endeavor of wireless pairing of devices, K1 does disclose the below limitation:	the protocol having wireless transmissions at a defined intervals comprises a wireless personal area network protocol (K1 Par 69 discloses use of the IETF 6LoWPAN to support a network similar to the instant invention).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned information handling system to include using the secondary radio exclusively for sleep/wake commands as taught by M1 and to implement the instant invention in a WPAN, for example an IETF 6LoWPAN, as taught by K1.  The suggestion/motivation to do so would have been to reserve the secondary radio as a wake-up radio to minimize power usage when the device is sleeping and further to implement a low power wireless personal area network protocol like 6LoWPAN to support low power sleep/wake signals. Therefore, it would have been obvious to combine M1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, M1 and K1 disclose the limitations of Claim 5.
M1 does not disclose the below limitation:	wherein the peripheral instructions and the wireless interface instructions apply the wake and sleep commands as a timing reference for the interval.
In the same field of endeavor of wireless pairing of devices, K1 does disclose the below limitation:	wherein the peripheral instructions and the wireless interface instructions apply the wake and sleep commands as a timing reference for the interval (K1 Par 81 CU 100 can transfer a pre-configured response (i.e. a wake-up or sleep) to a bridge that sends the data with the RX time window of the device (i.e. a specific timing reference)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned information handling system to include sending sleep/wake commands during specific times for a communication interval as taught by K1.  The suggestion/motivation to do so would have been to create predictable sleep/wake cycles to facilitate aggregation of communication and scheduling devices so they aren’t all active at the same time. Therefore, it would have been obvious to combine M1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, M1 and K1 disclose the limitations of Claim #.
M1 further discloses the below limitation:	further comprising plural peripherals, each peripheral storing individual wake and sleep commands and storing group wake and sleep commands (M1 Par 2 discloses several CDs (i.e. peripherals) that may each go into sleep mode and receive wake up signals).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned information handling system to include several client devices (i.e. peripherals) each having their own sleep/wake commands as taught by M1.  The suggestion/motivation to do so would have been to support multiple devices being connected at the same time. Therefore, it would have been obvious to combine M1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, M1 discloses the below limitation:	sleeping the first primary radio (M1 Par 2 CD may go into a sleep mode and deactivate the main radio);	monitoring at the peripheral for a wake command (Par 2 when AP has a message for a CD in sleep mode …);	in response to a predetermined condition, transmitting from the information handling system the wake command for at least the wake interval (Par 2  … AP transmits a wakeup signal to a secondary radio in the CD to signal the CD to reactivate the main radio).
M1 does not disclose the below limitation:	communicating pairing information of a wireless personal area network protocol between the information handling system and the peripheral, the pairing information including at least a defined pairing interval to transmit information;	with a wake protocol having a wake interval;
In the same field of endeavor of wireless pairing of devices, K1 does disclose the below limitation:	communicating pairing information of a wireless personal area network protocol between the information handling system and the peripheral, the pairing information including at least a defined pairing interval to transmit information (K1 Par 92 CU 100 can provide a BLE peripheral device connectivity data including pairing and bonding information and devices will normally transmit data in certain intervals);	with a wake protocol having a wake interval (Par 81 battery operated device 109 (i.e. peripheral) is configured to be in a low-power sleep state and will wake up only on regular intervals or specific events);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of M1 to include the physical structure of the information system as well as support for pairing a peripheral as taught by K1.  The suggestion/motivation to do so would have been to lower power consumption of paired devices. Both wake/sleep cycles and wake-up radios (i.e. secondary radios) are implemented to reduce power consumption. By using both, in addition to a protocol like Bluetooth low energy, power consumption of connected devices is greatly lowered. Therefore, it would have been obvious to combine M1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, M1 and K1 disclose the limitations of Claim 10.
M1 further discloses the below limitation:	communicating the pairing information between the information handling system and plural peripherals (M1 Par 2 discloses several CDs (i.e. peripherals) that may each go into sleep mode and receive wake up signals); and	selectively transmitting a first wake command to wake one of the peripherals (Par 19 AP 110 transmits a wake-up signal (WUS) to a first CD 120a (i.e. peripheral)) and	a second wake command to wake up all of the peripherals (Par 38 AP 110 may send a group WUS to all sleeping CDs 120 to transition all of the sleeping CDs 120 to active mode).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method for managing information to include the ability to wake a single peripheral or waking all peripherals as taught by M1.  The suggestion/motivation to do so would have been to facilitate an individualized sleep/wake cycle as well as a group sleep/wake cycle to increase efficiency by dynamically choosing which option best uses network resources at the time of usage. Therefore, it would have been obvious to combine M1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, M1 and K1 disclose the limitations of Claim 10.
M1 further discloses the below limitation:	the monitoring at the peripheral for a wake command further comprises monitoring with a first secondary radio (M1 Par 17 discloses that the wake-up radio 122 (i.e. secondary radio) is a lower power device used to perform sleep/wake-up procedures while the main radio handles normal communication); and	the transmitting from the information handling system the wake command further comprises transmitting with a second secondary radio (Par 2 AP transmits a wakeup signal to a secondary radio in the CD).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method for managing information to include performing wake up procedures with a dedicate wake-up radio (i.e. secondary radio) as taught by M1.  The suggestion/motivation to do so would have been to lower power consumption when a device is sleeping by using a lower power radio such as a wake-up radio instead of the primary radio. Therefore, it would have been obvious to combine M1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, M1 and K1 disclose the limitations of Claim 13.
M1 further discloses the below limitation:	monitoring at the information handling system with the second secondary radio for the wake command with the wake interval (M1 Par 2 AP transmits a wakeup signal to a secondary radio in the CD); and
M1 does not disclose the below limitation:	transmitting from the peripheral the wake command for at least the wake interval.
In the same field of endeavor of wireless pairing of devices, K1 does disclose the below limitation:	transmitting from the peripheral the wake command for at least the wake interval (K1 Par 81 CU 100 can transfer a pre-configured response (i.e. a wake-up or sleep) to a bridge that sends the data with the RX time window of the device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method for managing information to include listening for a wake-up signal with the secondary radio as taught by M1 and further with transmitting a wake-up for a particular wake interval as taught by K1.  The suggestion/motivation to do so would have been to only transmit wake up signals during particular intervals in order to manage congestion on the network caused by wake up signals. Therefore, it would have been obvious to combine M1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, M1 and K1 disclose the limitations of Claim 10.
M1 further discloses the below limitation:	receiving at the peripheral the wake command (M1 Par 2 AP transmits a wakeup signal to a secondary radio in the CD to signal the CD to reactivate the main radio); 
M1 does not disclose the below limitation:	in response to the transmitting from the information handling system the wake command, initiating a pairing with the peripheral;	in response to receiving at the peripheral the wake command, initiating a pairing with the information handling system.
In the same field of endeavor of wireless pairing of devices, K1 does disclose the below limitation:	in response to the transmitting from the information handling system the wake command, initiating a pairing with the peripheral (K1 Par 92 CU 100 can provide a BLE peripheral device connectivity data including pairing and bonding information and devices will normally transmit data in certain intervals);	in response to receiving at the peripheral the wake command, initiating a pairing with the information handling system (Par 92 discloses bonding information and encryption keys obtained from the BLE, showing that the pairing process involves exchange of information from both sides).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method for managing information to include performing the pairing procedures as taught by K1 at the time of wake up as taught by M1.  The suggestion/motivation to do so would have been to dynamically perform pairing at time of wake up to facilitate ongoing communication with the now active device. Therefore, it would have been obvious to combine M1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, M1 discloses the below limitation:	a peripheral processing resource interfaced with the input device to generate user input information from the inputs (M1 Fig 4 computing device 400 (i.e. client device or CD) which has processor 410, memory 420 and communication interfaces 430);	a peripheral secondary radio interfaced with the peripheral processing resource and operable to receive a wake command with a wake protocol having a wake interval (Par 16 CD 120 includes main radios 121a-b and wake-up radios 122a-b (i.e. secondary radio)); and	non-transitory memory interfaced with the peripheral processing resource (Fig 4 memory 420) and storing instructions that when executed on the peripheral processing resource:	receives a sleep command through the peripheral primary radio (Par 16 CD 120 generally deactivates the wake-up radio 122 (i.e. secondary radio) when in the active mode, and therefore would receive sleep command on primary radio);	in response to the sleep command, sleeps the peripheral primary radio (Par 2 CD may go into a sleep mode and deactivate the main radio);	in response to receiving the wake command (Par 2  AP transmits a wakeup signal to a secondary radio in the CD to signal the CD to reactivate the main radio), …
M1 does not disclose the below limitation:	a housing having an input device configured to accept inputs from a user;	a peripheral primary radio disposed in the housing and interfaced with the peripheral processing resource and operable to transmit the user input information with a first wireless protocol having pairing information that includes a connection interval;	in response to the sleep command, monitors for the wake command with the wake interval; and	in response to receiving the wake command, initiates pairing with the peripheral primary radio.
In the same field of endeavor of wireless pairing of devices, K1 does disclose the below limitation:	a housing having an input device configured to accept inputs from a user (K1 Par 75 CU 100 is in a device enclosure of manufactured plastic (i.e. housing) and CU 100 hardware comprises one RF interface for each mesh network 411 and an IP interface 407);	a peripheral primary radio disposed in the housing and interfaced with the peripheral processing resource and operable to transmit the user input information with a first wireless protocol having pairing information that includes a connection interval (Par 92 CU 100 can provide a BLE peripheral device connectivity data including pairing and bonding information and devices will normally transmit data in certain intervals);	in response to the sleep command, monitors for the wake command with the wake interval (Par 81 battery operated device 109 (i.e. peripheral) is configured to be in a low-power sleep state and will wake up only on regular intervals or specific events); and	in response to receiving the wake command, initiates pairing with the peripheral primary radio (Par 92 CU 100 initiates pairing with a BLE peripheral device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of M1 to include the physical structure of the information system as well as support for pairing a peripheral as taught by K1.  The suggestion/motivation to do so would have been to lower power consumption of paired devices. Both wake/sleep cycles and wake-up radios (i.e. secondary radios) are implemented to reduce power consumption. By using both, in addition to a protocol like Bluetooth low energy, power consumption of connected devices is greatly lowered. Therefore, it would have been obvious to combine M1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, M1 and K1 disclose the limitations of Claim 18.
M1 further discloses the below limitation:	wherein the wake command includes at least a first wake command to wake the peripheral individually (M1 Par 19 AP 110 transmits a wake-up signal (WUS) to a first CD 120a (i.e. peripheral)) and	a second wake command to wake the peripheral as part of a group of plural peripherals (Par 38 AP 110 may send a group WUS to all sleeping CDs 120 to transition all of the sleeping CDs 120 to active mode).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned peripheral to include the ability to wake a single peripheral or waking all peripherals as taught by M1.  The suggestion/motivation to do so would have been to facilitate an individualized sleep/wake cycle as well as a group sleep/wake cycle to increase efficiency by dynamically choosing which option best uses network resources at the time of usage. Therefore, it would have been obvious to combine M1 and K1 to obtain the invention, as specified in the instant claim.

Claim(s) 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over M1 in view of K1 and further in view of Murali (US 20200396681 A1), hereafter M2.
Regarding Claim 7, M1, and K1 disclose the limitations of Claim 6.
M1 and K1 do not disclose the below limitation:	wherein the wake command comprises information modulated with an On-Off Keying protocol and including at least some of the wireless personal area network pairing information.
In the same field of endeavor of wireless pairing, M2 does disclose the below limitation:	wherein the wake command comprises information modulated with an On-Off Keying protocol and including at least some of the wireless personal area network pairing information (M2 Par 49 sidelink transceiver 1420 (i.e. secondary radio) transmits an on/off keying (OOK) sequence that contains a wakeup pattern during a first interval time and further synchronizes the transmission of key pairs (i.e. pairing information)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned information handling system to include transmitting an OOK sequence as a wake-up signal as taught by M2. The suggestion/motivation to do so would have been to use an efficient communication method to send a low cost wake-up signal to avoid congestion. Therefore, it would have been obvious to combine M1, K1 and M2 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, M1, and K1 disclose the limitations of Claim 13.
M1 and K1 do not disclose the below limitation:	wherein the wake command comprises an amplitude shift keying transmission that includes at least some of the pairing information.
In the same field of endeavor of wireless pairing, M2 does disclose the below limitation:	wherein the wake command comprises an amplitude shift keying transmission that includes at least some of the pairing information (M2 Par 49 sidelink transceiver 1420 (i.e. secondary radio) transmits an on/off keying (OOK) sequence that contains a wakeup pattern during a first interval time and further synchronizes the transmission of key pairs (i.e. pairing information)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method for handling information to include transmitting an OOK sequence as a wake-up signal as taught by M2. The suggestion/motivation to do so would have been to use an efficient communication method to send a low cost wake-up signal to avoid congestion. Therefore, it would have been obvious to combine M1, K1 and M2 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, M1, and K1 disclose the limitations of Claim 18.
M1 does not disclose the below limitation:	the first wireless protocol comprises Bluetooth Low Energy;
In the same field of endeavor of wireless pairing of devices, K1 does disclose the below limitation:	the first wireless protocol comprises Bluetooth Low Energy (K1 Par 92 discloses that the pairing uses a BLE protocol); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned peripheral to include using BLE as taught by K1. The suggestion/motivation to do so would have been to use a low energy protocol to reduce power consumption when a device is sleeping.
M1 and K1 do not disclose the below limitation:	the wake protocol comprises a wireless signal sent by on-off keying.
In the same field of endeavor of wireless pairing, M2 does disclose the below limitation:	the wake protocol comprises a wireless signal sent by on-off keying (M2 Par 49 sidelink transceiver 1420 (i.e. secondary radio) transmits an on/off keying (OOK) sequence that contains a wakeup pattern during a first interval time and further synchronizes the transmission of key pairs (i.e. pairing information)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned peripheral to include transmitting an OOK sequence as a wake-up signal as taught by M2. The suggestion/motivation to do so would have been to use an efficient communication method to send a low cost wake-up signal to avoid congestion. Therefore, it would have been obvious to combine M1, K1 and M2 to obtain the invention, as specified in the instant claim.

Claim(s) 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over M1 in view of K1 and further in view of He (US 20170078300 A1), hereafter H1.
Regarding Claim 9, M1, and K1 disclose the limitations of Claim 6.
M1 and K1 do not disclose the below limitation:	wherein the peripheral comprises a keyboard.
In the same field of endeavor of peripheral pairing, H1 does disclose the below limitation:	wherein the peripheral comprises a keyboard (H1 Fig 3 discloses a system that can pair BLE peripherals such as a keyboard, mouse or pen with a BLE enabled host device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned information handling system to include pairing of BLE peripherals such as a keyboard or a mouse as taught by H1. The suggestion/motivation to do so would have been to support commonly used peripherals to facilitate real-world implementation of the instant invention. Therefore, it would have been obvious to combine M1, K1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, M1, and K1 disclose the limitations of Claim 11.
M1 and K1 do not disclose the below limitation:	wherein the plural peripherals comprise a keyboard and a mouse.
In the same field of endeavor of peripheral pairing, H1 does disclose the below limitation:	wherein the plural peripherals comprise a keyboard and a mouse (H1 Fig 3 discloses a system that can pair BLE peripherals such as a keyboard, mouse or pen with a BLE enabled host device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of handling information to include pairing of BLE peripherals such as a keyboard or a mouse as taught by H1. The suggestion/motivation to do so would have been to support commonly used peripherals to facilitate real-world implementation of the instant invention. Therefore, it would have been obvious to combine M1, K1 and H1 to obtain the invention, as specified in the instant claim.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over M1 in view of K1 and further in view of Tian (US 20140192659 A1), hereafter T1.
Regarding Claim 16, M1, and K1 disclose the limitations of Claim 10.
M1 does not disclose the below limitation:	monitoring signal strength of wireless signals communicated by the first and second primary radios;
In the same field of endeavor of wireless pairing of peripheral devices, K1 does disclose the below limitation:	monitoring signal strength of wireless signals communicated by the first and second primary radios (K1 Par 58 discloses that received signal strength indicator (RSSI) values are considered when defining interconnections between devices);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of handing information to include consideration of signal strength when determining connection status as taught by K1. The suggestion/motivation to do so would have been to dynamically respond to signal strength in order to reduce connection errors.
M1 and K1 do not disclose the below limitation:	applying the signal strength to define a data rate of a wireless signal for communication of the wake command.
In the same field of endeavor of managing device-to-device communication, T1 does disclose the below limitation:	applying the signal strength to define a data rate of a wireless signal for communication of the wake command (T1 Par 54 messages may be transmitted at different data rates, depending on the signal strength of the M2M devices 115-a).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of handling information to include setting a rate based on a signal strength as taught by T1. The suggestion/motivation to do so would have been to prevent congestion and/or other connection errors caused by using a data rate unsupported by the current signal strength. Therefore, it would have been obvious to combine M1, K1 and T1 to obtain the invention, as specified in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412